Case 3:20-cv-08267-FLW-TJB Document 26 Filed 12/07/20 Page 1 of 2 PagelD: 186

UNITED STATES DISTRICT COURT

 

 

DISTRICT OF NEW JERSEY
CHRISTINE CONFORTI )
)
Plaintiff, ) Civil Action No. 3:20-cv-08267-FLW-TJB
)
VS. )
)
CHRISTINE GIORDANO HANLON, inher _ ) NOTICE OF MOTION TO
official capacity as Monmouth County Clerk, ) DISMISS PLAINTIFF’S COMPLAINT
SCOTT M. COLABELLA, in his official ) AS TO DEFENDANT, CHRISTINE
Capacity as Ocean County Clerk; and PAULA  ) GIORDANO HANLON, in her official
SOLLAMI COVELLO, in her official capacity ) capacity as Monmouth County Clerk,
as Mercer County Clerk, ) PURSUANT TO F.R.C.P. 12(b)(6)
)
Defendants. )
)
TO COUNSEL:

Brett M. Pugach, Esq.

Yael Bromberg, Esq.

Bromberg Law, LLC

43 West 43" Street, Suite 32

New York, NY 10036-7424

Attorneys for Plaintiff, Christine Conforti

Christopher A. Khatami, Esq.

Berry Sahradnik Kotzas & Benson, P.C.

212 Hooper Avenue, P.O. Box 757

Toms River, NJ 08754-0757

Attorneys for Defendant, Scott M. Colabella,
in his official capacity as Ocean County Clerk

Jennifer Borek, Esq.

Genova Burns

30 Montgomery Street

11" Floor

Jersey City, NJ 07302

Attorneys for Defendant, Paula Covello,

in her official capacity as Mercer County Clerk

Jaime Richard Placek

Kaufman, Semeraro & Liebman, LLP

Two Executive Drive

Suite 530

Fort Lee, NJ 07024

Attorneys for Office of the Bergen County Clerk
Case 3:20-cv-08267-FLW-TJB Document 26 Filed 12/07/20 Page 2 of 2 PagelD: 187

NOTICE IS HEREBY GIVEN that on January 4, 2021, at 9 a.m., or as soon
thereafter as the matter can be heard before the Honorable Magistrate Judge Tonianne J.
Bongiovanni in the United States District Court for the District of New Jersey, Trenton
Vicinage, Defendant Christine Giordano Hanlon, in her official capacity as Monmouth County
Clerk (hereinafter “Hanlon”) will move before the Court to enter an Order dismissing plaintiff’ s
Complaint as to Hanlon, pursuant to both Federal Rule of Civil Procedure 12(b)(6) and Local
Rule 12.1.

The motion is made on the grounds that the Complaint of plaintiff, Christine
Conforti (hereinafter “plaintiff”) cannot state a cause of action as to Hanlon, and that Hanlon is
entitled to dismissal of all claims in plaintiff's Complaint, with prejudice. This motion will be
based on this Notice of Motion and Motion, the Memorandum in Support thereof, Declaration
of Erik Anderson, Esq., as served and filed wherewith, the records and file herein, and on such

evidence as may be presented at the hearing of the motion.

DATED: December 7, 2020 /S/ Erik Anderson, Esq.

 

ERIK ANDERSON, ESQ.

Thomas W. Carter, Esq.

Reardon Anderson, LLC
Attorneys for Defendant,

Christine Giordano Hanlon, in

her capacity as Monmouth County Clerk
